
	

115 SRES 421 ATS: Condemning the horrific attack in Parkland, Florida, and expressing support and prayers for all those impacted by that tragedy.
U.S. Senate
2018-03-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		2d Session
		S. RES. 421
		IN THE SENATE OF THE UNITED STATES
		
			March 1, 2018
			Mr. Rubio (for himself, Mr. Nelson, Mr. McConnell, Mr. Schumer, Mr. Alexander, Ms. Baldwin, Mr. Barrasso, Mr. Bennet, Mr. Blumenthal, Mr. Blunt, Mr. Booker, Mr. Boozman, Mr. Brown, Mr. Burr, Ms. Cantwell, Mrs. Capito, Mr. Cardin, Mr. Carper, Mr. Casey, Mr. Cassidy, Mr. Cochran, Ms. Collins, Mr. Coons, Mr. Corker, Mr. Cornyn, Ms. Cortez Masto, Mr. Cotton, Mr. Crapo, Mr. Cruz, Mr. Daines, Mr. Donnelly, Ms. Duckworth, Mr. Durbin, Mr. Enzi, Mrs. Ernst, Mrs. Feinstein, Mrs. Fischer, Mr. Flake, Mr. Gardner, Mrs. Gillibrand, Mr. Graham, Mr. Grassley, Ms. Harris, Ms. Hassan, Mr. Hatch, Mr. Heinrich, Ms. Heitkamp, Mr. Heller, Ms. Hirono, Mr. Hoeven, Mr. Inhofe, Mr. Isakson, Mr. Johnson, Mr. Jones, Mr. Kaine, Mr. Kennedy, Mr. King, Ms. Klobuchar, Mr. Lankford, Mr. Leahy, Mr. Lee, Mr. Manchin, Mr. Markey, Mr. McCain, Mrs. McCaskill, Mr. Menendez, Mr. Merkley, Mr. Moran, Ms. Murkowski, Mr. Murphy, Mrs. Murray, Mr. Paul, Mr. Perdue, Mr. Peters, Mr. Portman, Mr. Reed, Mr. Risch, Mr. Roberts, Mr. Rounds, Mr. Sanders, Mr. Sasse, Mr. Schatz, Mr. Scott, Mrs. Shaheen, Mr. Shelby, Ms. Smith, Ms. Stabenow, Mr. Sullivan, Mr. Tester, Mr. Thune, Mr. Tillis, Mr. Toomey, Mr. Udall, Mr. Van Hollen, Mr. Warner, Ms. Warren, Mr. Whitehouse, Mr. Wicker, Mr. Wyden, and Mr. Young) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Condemning the horrific attack in Parkland, Florida, and expressing support and prayers for all
			 those impacted by that tragedy.
	
	
 Whereas on February 14, 2018, a mass shooting took place at Marjory Stoneman Douglas High School in Parkland, Florida;
 Whereas the people of the United States mourn the 17 innocent lives that were lost at Marjory Stoneman Douglas High School in this unthinkable tragedy;
 Whereas the people of the United States continue to pray for those who were wounded in the attack and continue to recover; and
 Whereas the people of the United States are grateful for the quick action of first responders who cared for the injured: Now, therefore, be it
		
	
 That the Senate— (1)condemns the senseless attack at Marjory Stoneman Douglas High School in Parkland, Florida, that took place on Wednesday, February 14, 2018;
 (2)honors the memory of the victims that were killed; (3)expresses hope for a full and speedy recovery and pledges continued support for people that were injured in the attack;
 (4)offers heartfelt condolences and deepest sympathies to all of the students, teachers, administrators, and faculty of Marjory Stoneman Douglas High School, as well as the families, friends, and loved ones affected by the tragedy; and
 (5)honors the selfless and dedicated service of— (A)the teachers, school administrators, school support staff, medical professionals, and other individuals in the Broward County community;
 (B)the emergency response teams and law enforcement officials who responded to the call of duty; and (C)the law enforcement officials who continue to investigate the attack.
				
